DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/28/2022.  As directed by the amendment: claims 1, 12, 21-24 and 28-30 have been amended, claims 25 and 26 have been cancelled and no new claims have been added. Thus, claims 1, 4-7, 10, 12, 15, 21-24 and 27-30 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject second sets of microstructure features”; amending the claim/limitation as such is suggested.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 12, 15, 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US PG Pub. 2011/0021965), hereinafter Karp, in view of Bluecher et al. (US PG Pub. 2014/0200679), hereinafter Bluecher.
Regarding claims 1, 12, 21 and 27, Karp discloses a microstructured surface, illustrated in Figure 4, comprising a substrate (22) having a surface, the surface including a microstructure pattern comprising a plurality of first set of microstructure features (24) and a plurality of second set of microstructure features (24a), the plurality of second set of microstructure features (24a) being smaller than the first set of microstructure features (24) and disposed hierarchically on the plurality of first set of microstructure features (24), the plurality of first set of microstructure features (24) being disposed about the substrate and having a spacing between adjacent microstructure features from 100- 1000 microns and a height from 5-200 microns, wherein the microstructure pattern is configured to produce a Wenzel-Cassie wetting state, illustrated in Figure 4 ([0019], Lines 1-2; [0022], Lines 1-2; [0092], Lines 3-4 & [0102]); but does not specifically teach the plurality of first set of microstructure features includes first and second portions of the plurality wherein the first portion have adjacent features progressively increasing in height and the second portion have adjacent features progressively decreasing in height, however Karp does disclose the first set of microstructure features/protrusions (24) can have a variety of shapes and sizes ([0095], Lines 1-2).
	However, Bluecher teaches microstructured surface (1100), illustrated in Figure 11, comprising a substrate having a plurality of first set of microstructure features (1102/1104), which include a first portion of the plurality (1P) and a second portion of the plurality (2P), the first portion of the plurality of first microstructure features (1P) having adjacent features progressively increasing in height, the second portion of the plurality of microstructure features 

    PNG
    media_image1.png
    368
    407
    media_image1.png
    Greyscale

	In view of the teachings of Bluecher, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first set of microstructure features, of the microstructured surface of Karp, to include first and second portions of the plurality, wherein the first portion of the plurality have adjacent features progressively increasing in height, and the second portion of the plurality have adjacent features progressively decreasing in height, in order to increase the surface area in contact with water/fluid, thereby permitting the microstructured surface to absorb more quickly in/into the body.
Regarding claims 4 and 15, Karp in view of Bluecher disclose the microstructured surface of claims 1 and 12, wherein Karp further teaches the substrate (22) is flat and the 
Regarding claim 6, Karp in view of Bluecher disclose the microstructured surface of claim 1, and though it is not specifically disclosed that the widths, of the plurality of first set of microstructure features, varies periodically across the substrate, Karp does teach that the plurality of first set of microstructure features (24) can have different dimensions across the substrate depending on the intended use/desired degree of adhesiveness (Karp: [0096], Last 4 Lines).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensions, specifically widths, for the first set of microstructure features of the microstructured surface of Karp in view of Bluecher, including having the widths vary periodically across the substrate, as claimed, based on intended use/desired degree of adhesiveness, as disclosed by Karp; and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Regarding claim 7, Karp in view of Bluecher disclose the microstructured surface of claim 1, and though it is not specifically disclosed that the plurality of first set of microstructure features have a shape/cross-sectional profile that varies periodically from circular to oval across the substrate, Karp does teach that the plurality of first set of microstructure features (24) can have different shapes, in any combination, across the substrate surface (20) depending on the intended use/desired degree of adhesiveness (Karp: [0095], Last 4 Lines).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate shapes/cross-sectional profiles, for the first set of microstructure features of the microstructured surface of Karp in view of 
Regarding claims 22-24 and 28-30, Karp in view of Bluecher disclose the microstructured surface of claims 1 and 12, wherein Karp further teaches the plurality of first and second sets of microstructure features (24/24a) are solid cylinders, illustrated in Figure 2B ([0095], Lines 1-2 and 4 & [0103], Lines 7-9).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Bluecher as applied to claim 1 above, and further in view of Milbocker et al. (US PG Pub. 2017/0095242), hereinafter Milbocker.
Regarding claim 5, Karp in view of Bluecher disclose the microstructured surface of claim 1, but do not specifically disclose the substrate has a sinusoidal pattern with a height of between 50 to 500 microns; however, Karp does disclose the shape and size of the substrate can vary as a function of the intended use (Karp: [0094], Lines 1-2).
	However, Milbocker teaches microstructured surface comprising a substrate (408) having a sinusoidal pattern with a height of between 50 to 500 microns, illustrated in Figure 4 ([0046], Lines 15-16). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape/pattern and/or size/height for the substrate, of the microstructured surface of Karp in view of Bluecher, including having a sinusoidal shape/pattern with a size/height between 50 to 500 microns, as claimed, based on intended use/patient need, as disclosed by Karp; and it 
Regarding claim 10, Karp in view of Bluecher disclose the microstructured surface of claim 1, but do not specifically disclose at least one of the plurality of first or second set of microstructure features includes a pitch that varies periodically across the substrate.
However, Milbocker teaches microstructured surface, wherein the pitch varies between microstructure features/hierarchical structures; a varying pitch produces a structure/surface that’s more natural and also has a higher fractal dimension, thereby producing a surface with a greater utility when interacting with natural surfaces ([0046], Last 5 Lines & [0047], Lines 11-16).  
	In view of the teachings of Milbocker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for pitch of, at least one of the plurality of first or second set of microstructure features, of the microstructured surface of Karp in view of Bluecher, to vary periodically across the substrate, as claimed, thereby producing a structure/surface that is more natural and also has a higher fractal dimension, which allows for greater utility when interacting with natural surfaces.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 12 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action.  Specifically, the current rejections now cite the prior art of Bluecher, in addition to the previously presented prior art of Karp, rejecting independent claims 1 and 12, and those claims that depend from them, as being unpatentable over Karp in view of Bluecher; thus, rendering the matter specifically challenged in Applicant’s arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774